Dawson, J.
(dissenting): A statute, so familiar as the one fixing the period of redemption following sales of real estate in foreclosure, cannot properly be considered apart from the decisions in which it has been expounded and applied. Why eighteen months for redemption from foreclosure in one case, and only six months in another? Because the statute says so. Quite so; but why does the statute say so? This court has explained this point time and again. In the recent case of Langworthy v. Martin, 129 Kan. 159, 281 Pac. 879, it was said:
“Appellant contends that the $7,500' mortgage which is foreclosed in the instant case (No. 28,969) cannot be regarded as a purchase-price mortgage because it was not given by Kuhns, the purchaser. ... A critical examination of the statute quoted above does not warrant the construction insisted upon by appellant that to limit the redemption period to six months it is essential that the purchase-money mortgage lien should have been executed by the purchaser. The chief concern of the statute regarding the redemption period is in respect to the amount of the financial stake the judgment debtor has in the property which is extinguished by the foreclosure sale. Have he .and those claiming under him actually been out of pocket as much as one-third of the purchase price? If so, they are to have eighteen months to redeem. If their entire stake in the property is less than one-third of the purchase price, then a leniency of six months for redemption after foreclosure sale is all they should have. (Woods v. Wolf, 116 Kan. 56, 225 Pac. 1081; Chastain v. Walton, 120 Kan. 157, 242 Pac. 479.)” (pp. 160, 161.)
See, also, Ruf v. Grimes, 104 Kan. 335, syl. ¶ 3, 179 Pac. 378; Lawrence Nat’l Bank v. Howard, 125 Kan. 85, 262 Pac. 562.
The objection is made that it would improve the position of the ■mortgagee beyond what it was when the mortgage was executed if the redemption period were now fixed at six months as against this ■defendant who assumed that mortgage as part of the purchase price he agreed to pay for the property. Quite so; it would. The mortgagee’s position is likewise improved when any purchaser of property accepts a deed in which he assumes and agrees to pay the ■mortgage, but that consequence has never been regarded as a reason ■why the grantee should not be bound thereby.
*4I would hold that the contract of sale between Brown and Smyth in 1926 had the effect of making the mortgage of 1924 a purchase-money moi’tgage as to Smyth, and as he defaulted before he paid one-third of the purchase price, six months is all the time he should have in which to redeem. I therefore dissent.
Mr. Justice Burch concurs in the dissenting opinion.